By the Court.

Benning, J.
delivering the opinion.
Can a citizen of Alabama be sued in this State, as he passes ‘ thi’ough it ?
[1.] Undoubtedly he can. The second of the axioms of Euberus, as translated by Story, is: “ that all persons who *692are found within the limits of a government, whether their residence is permanent or temporary, are to be deemed subjects thereof.” (Stor. Conf. Laws, §29, Note 3.)
[2.] If he is liable to suit in the State, what county is it in which the suit is to be brought ? That county in which he resides at the time when the suit is brought. And a citizen of another State, who is merely passing through this, resides, as he passes, wherever he is. Let him be sued, therefore, wherever he may, he will be sued where he resides.
The plaintiff in error, although a citizen of Alabama, was passing through the County of Troup, in this State, and whilst doing so, he was sued in Troup. He was liable to be sued in this State, and in Troup County of this State.
The plea, then, if it had been put in, would have been worthless. Of course, therefore, the Court was right in refusing a continuance, asked for to enable the defendant to prove such a plea.
The motion to dismiss the bail was put upon the ground, •that the affidavit was made by Michaeloffsky, as agent of the plaintiffs, and that there was no evidence to show him to be such agpnt, except his own statement to that effect, in the affidavit.
There was, however, other evidence. The suit itself was that evidence. The suit was the suit of the plaintiffs them- . selves, by their Attorney at law, and it was founded on the bail proceeding. It, therefore, was a thing from which a strong inference was to be drawn, that they had authorized the bail proceeding.
[3.] In the face of such an inference, with nothing to rebut it, the Court was right in over-ruling the motion to dismiss the bail.